Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-17 are pending in this Office Action.
Response to Remarks
Applicants’ remarks regarding claims 1 and 11:

    PNG
    media_image1.png
    315
    540
    media_image1.png
    Greyscale

The examiner considers the applicants’ remarks in regards to Abe in view of Sugiyama not teaching particular limitations of the amended claims 1 and 11. Based on these amendments, the remarks are now considered moot as these limitations are now taught by the combination of Abe in view of Sugiyama in further view of Vusirikala as posted in the updated office action below.
Allowable Subject Matter
Claims 5-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2016/147610) (with reference to its PGPUB US 2018/0054271 for the cited paragraphs below) in view of Sugiyama (US 2007/0138417) in further view of Vusirikala (US 9755734).
Regarding claim 1, Abe teaches a submarine optical communication system (Fig. 5, system 10) comprising: a first optical transmission apparatus outputting a first 5optical signal (Fig. 5, first optical signal output from station 101); a second optical transmission apparatus (Fig. 5, second transmission apparatus 102); a third optical transmission apparatus (Fig. 5, station 103) outputting an optical signal (Fig. 5, signal output at 506/ input at 504); and a submarine branching apparatus (Fig. 5, apparatus 100) switching an output destination of the first optical signal received from the first optical transmission apparatus to the second optical transmission apparatus or the third optical transmission apparatus (Fig. 5, first optical switch 111 outputs from 501 to 502 towards station 102 or 503 towards station 103) wherein a switching to the second apparatus is under a state in which the output 30destination of the first optical signal is the third optical transmission apparatus (paragraph [0047], when a light signal from the branching unit 120 is cut off (optical intensity is smaller than a prescribed value that is an “ON” state), the monitoring circuit switches the optical switches 111 and 112 in such a way that the port 501 and the port 502 are connected directly), and the first optical transmission apparatus further 20instructs the submarine branching apparatus to switch the output destination of the first optical signal (paragraph [0044], the optical switch 111 and 112 are controlled…; Fig. 6, step s21) in accordance with the notification (paragraph [0069], Note that, an optical switch may be switched by remote control from outside of the branching device 100).  
Although Abe teaches switching of the switches, Abe doesn’t teach that the third optical transmission apparatus outputting an optical signal and a monitoring signal; and a first filter unit in a branching apparatus returning10 the monitoring signal received from the third optical transmission apparatus, wherein 15the third optical transmission apparatus is further configured to detect the monitoring signal returned from the first return unit and the detection leading to a change in switching parameters when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value. 
Sugiyama also teaches a submarine transmission system (Fig. 5), wherein the third optical transmission apparatus outputs an optical signal and a monitoring signal (paragraph [0043], A main signal output from the transmitter 54 and a monitor signal output from the monitor signal output laser 72 are multiplexed and sent…); and the branching apparatus (Fig. 5, apparatus 42) includes a first return unit (Fig. 5, return unit 76) 10configured to return the monitoring signal received from the third optical transmission apparatus (paragraph [0045], The fiber grating 76 reflects the monitor signal in the signal obtained by multiplexing the main signal and the monitor signal…back to the optical director 75…; paragraph [0046], The optical director 75 input the monitor signal returned from 76 into the first optical coupler 48), wherein 15the third optical transmission apparatus is further configured to detect the monitoring signal returned from the first return unit (Fig. 5, intensity detected from PD 56; paragraph [0050], The controlling unit 64 controls switching of the first and second optical switches 58 and 62…by comparing the output voltage of the first photodiode 56 with the threshold in a similar manner as in the first embodiment…the control of the controlling unit 64 is as in the flowchart shown in Fig. 3) and the detection leading to a change in switching parameters (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…) when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parameters to perform switching control performed by a first transmission apparatus as taught by Abe and incorporate the structure and functionality of the return unit to provide parameters leading to a change of switching parameters as taught by Sugiyama in order to not only perform switching while performing system work but also to perform switching when there is a detection of a fault so that communication of signals can be performed without delay even when a fault occurs in the line.
Although Sugiyama teaches detecting by the third transmission apparatus the monitoring signal defining an abnormal condition which leads to a change in switching parameters, Abe in view of Sugiyama doesn’t explicitly teach notifying the first optical transmission apparatus of the detected result signifying an issue and the first optical transmission apparatus controls switching the output destination of the first signal in accordance with the notification.  





Vusirikala teaches notifying the first optical transmission apparatus (Fig. 2B, first optical transmission apparatus 210 housing SDN 213) of the detected result signifying an issue (Col. 8, lines 37-40, when a shunt fault occurs at one of the links 223… the SDN controller 213 detects that the link is down (by receiving a shunt fault notification 214)) and the first optical transmission apparatus controls switching the output destination of the first signal in accordance with the notification (Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication system taught by Abe in view of Sugiyama and incorporate the functionality of the SDN controller to manage flow control as taught by Vusirikala as this would not only lead to reliable, cost effective long distance communications, but also enable intelligent networking (Vusirikala: Col. 2, lines 1-3 and Col. 8, lines 11-14).
Regarding claim 3, Abe in view of Sugiyama in view of Vusirikala teaches the submarine optical communication system according to Claim 2, wherein the combination of Abe in view of Sugiyama in further view of Vusirikala teaches the submarine branching apparatus further comprises: 27a first optical switch configured to receive the first optical signal from the first optical transmission apparatus (Abe: Fig. 5, first optical switch 111); a second optical switch configured to output the received optical signal to the second optical transmission apparatus (Abe: Fig. 5, second optical switch 112); and 5a control unit configured to control the first and the second optical switches (Abe: paragraph [0044], the optical switch 111 and 112 are controlled…; Fig. 6, step s21) in accordance with the instruction from the first optical transmission apparatus (Vusirikala: Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217), and wherein when the optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than the 10prescribed value (Abe: paragraph [0047], checks the intensity of the signal from the third apparatus at port 504; Sugiyama also teaches this: Fig. 5, intensity detected from PD 56; paragraph [0050], The controlling unit 64 controls switching of the first and second optical switches 58 and 62…by comparing the output voltage of the first photodiode 56 with the threshold in a similar manner as in the first embodiment…the control of the controlling unit 64 is as in the flowchart shown in Fig. 3; paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO)), the control unit switches: the output destination of the first optical signal of the first optical switch from the third optical transmission apparatus to the second optical switch; and an input source of the optical signal received by the second 15optical switch from the third optical transmission apparatus to the first optical switch (Abe: Fig. 5, optical switch 111 switches from port 503 towards port 502 and optical switch 112 switches from port 504 to the direct line of switch 111; Sugiyama also teaches this: paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…).  
Regarding claim 4, Abe in view of Sugiyama in view of Vusirikala teaches the submarine optical communication system according to Claim 3, wherein the combination of Abe in view of Sugiyama in further view of Vusirikala teaches further comprising as taught by Abe: 20a first optical fiber configured to transmit the first optical signal output from the submarine branching apparatus to the third optical transmission apparatus (Fig. 5, first optical fiber from 507 towards station 103); and a second optical fiber configured to transmit an optical signal output from the third optical transmission apparatus to the submarine 25branching apparatus (Fig. 5, second optical fiber from station 103 towards 508), wherein the third optical transmission apparatus comprises: an optical transmission/reception unit (paragraph [0020], The terminal station 103 are optical transmitting and receiving devices which transmit and receive…); and as taught by Sugiyama an optical transmission/reception unit configured to output the monitoring signal to the second optical fiber (Fig. 5, monitor signal from 72 is output to second fiber 44); a detection unit configured to detect the monitoring signal (Fig. 5, intensity detected from PD 56) which 30is returned from the first filter unit (Fig. 5, return unit 76), transmitted through the first optical fiber, and input to the third optical transmission apparatus (Fig. 5, returned through fiber 43); and Vusirikala teaches a notification unit configured to notify the first optical transmission apparatus of a result of the detection by the detection28 unit (Col. 8, lines 37-40, when a shunt fault occurs at one of the links 223… the SDN controller 213 detects that the link is down (by receiving a shunt fault notification 214)).  
Regarding claim 11, Abe teaches a submarine branching apparatus (Fig. 5, apparatus 100) comprising: a first optical switch (Fig. 5, first optical switch 111) receiving a first optical signal from a first optical transmission apparatus (Fig. 5, first optical signal from station 101); a second optical switch (Fig. 5, second optical switch 112) outputting a received optical 15signal to a second optical transmission apparatus (Fig. 5, received light is output to station 102), the received optical signal is received from the first optical switch or a third optical transmission apparatus (Fig. 5, received light from first optical switch 111 or station 103); a control unit configured to control the first and the second optical switches (paragraph [0044], the optical switch 111 and 112 are controlled…; Fig. 6, step s21) in accordance with an instruction from the first optical transmission apparatus (paragraph [0069], Note that, an optical switch may be switched by remote control from outside of the branching device 100); and a third optical transmission apparatus (Fig. 5, station 103) configured to output a signal (Fig. 5, signal output at 506/ input at 504), wherein when an optical intensity of the signal from the third optical transmission apparatus is smaller than a prescribed value (paragraph [0047], checks the intensity of the signal from the third apparatus at port 504), the control unit switches: 25an output destination of the first optical signal of the first optical switch from the third optical transmission apparatus to the second optical switch (paragraph [0047], when a light signal from the branching unit 120 is cut off (optical intensity is smaller than a prescribed value that is an “ON” state), the monitoring circuit switches the optical switches 111 and 112 in such a way that the port 501 and the port 502 are connected directly); and an input source of the optical signal received by the second optical switch from the third optical transmission apparatus to the first 30optical switch (Fig. 5, optical switch 111 switches from port 503 towards port 502 and optical switch 112 switches from port 504 to the direct line of switch 111).
	Although Abe teaches switching the switches based on an intensity of light detected during performing work, Abe doesn’t teach a filter unit within a branching apparatus returning a monitoring signal received 20from the third optical transmission apparatus back to the third optical transmission apparatus, wherein 15the third optical transmission apparatus detects the monitoring signal returned from the first return unit and the detection leading to a change in switching parameters when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value. 
	Sugiyama also teaches a submarine transmission system (Fig. 5), wherein a return unit (Fig. 5, return unit 76) within a branching apparatus (Fig. 5, apparatus 42) returning a monitoring signal received 20from a third optical transmission apparatus back to the third optical transmission apparatus (paragraph [0045], The fiber grating 76 reflects the monitor signal in the signal obtained by multiplexing the main signal and the monitor signal…back to the optical director 75…; paragraph [0046], The optical director 75 input the monitor signal returned from 76 into the first optical coupler 48), wherein 15the third optical transmission apparatus detects the monitoring signal returned from the first return unit (Fig. 5, intensity detected from PD 56; paragraph [0050], The controlling unit 64 controls switching of the first and second optical switches 58 and 62…by comparing the output voltage of the first photodiode 56 with the threshold in a similar manner as in the first embodiment…the control of the controlling unit 64 is as in the flowchart shown in Fig. 3) and the detection leading to a change in switching parameters (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…) when an optical intensity of the monitoring signal received by the third optical transmission apparatus is smaller than a prescribed value (paragraph [0037], If the output voltage of the first photodiode 56 is lower than the threshold (step s1:NO), the controlling unit 64…outputs a switching controlling signal to the first optical switch 58 and the second optical switch 62 (step s2)…paragraph [0033], The first optical switch 58, the second optical switch 62 and the controlling unit 64 have a function as a path switching unit switches the optical transmission path…). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parameters to perform switching control performed by a first transmission apparatus as taught by Abe and incorporate the structure and functionality of the return unit to provide parameters in performing switching of switches as taught by Sugiyama in order to not only perform switching while performing system work but also to perform switching when there is a detection of a fault so that communication of signals can be performed without delay even when a fault occurs in the line.
Although Sugiyama teaches detecting by the third transmission apparatus the monitoring signal from the filter unit defining an abnormal condition which leads to a change in switching parameters, Abe in view of Sugiyama doesn’t explicitly teach controlling the optical switches in accordance with an instruction from the first optical transmission apparatus wherein the instruction is instructed in accordance with a notification from the third optical transmission apparatus based on detecting the monitoring signal signifying an issue.
Vusirikala teaches controlling the optical switches (Col. 8, lines 40-43, and diverts the communication traffic to another trunk link 223…using the communication switches 217) in accordance with an instruction from the first optical transmission apparatus (Fig. 2B, first optical transmission apparatus 210 housing SDN 213) wherein the instruction is instructed in accordance with a notification (Fig. 2A, notification 214) from the third optical transmission apparatus based on detecting the monitoring signal signifying an issue (Col. 8, lines 37-40, when a shunt fault occurs at one of the links 223… the SDN controller 213 detects that the link is down (by receiving a shunt fault notification 214)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication system taught by Abe in view of Sugiyama and incorporate the functionality of the SDN controller to manage flow control as taught by Vusirikala as this would not only lead to reliable, cost effective long distance communications, but also enable intelligent networking (Vusirikala: Col. 2, lines 1-3 and Col. 8, lines 11-14).












______________________________________________________________________________

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637